 
[logo.jpg]



August 25, 2011




Cincinnati Financial Corporation
CFC Investment Company
6200 South Gilmore Road
Fairfield, OH  45014


Attn: 
Eric Mathews

Vice President and Principal Accounting Officer


Re: 
Renewal of Expiration Date for $75,000,000 Committed Line of Credit



Dear Mr. Mathews:


We are pleased to inform you that your committed line of credit has been
renewed.  The Expiration Date, as set forth in that certain Letter Agreement
dated August 31, 2009, and in the Committed Line of Credit Note executed and
delivered pursuant to that Letter Agreement (as well as all renewal letters
executed subsequent to August 31, 2009), has been extended from August 28, 2011
to August 27, 2012, effective on August 29, 2011.  All other terms and
conditions of the Committed Line of Credit Note and the Letter Agreement remain
in full force and effect, including pricing and fees.


It has been a pleasure working with you and I look forward to a continued
successful relationship.  Thank you again for your business.


 
Very truly yours,

           
PNC BANK, NATIONAL ASSOCIATION
                              By:
/s/ William McDonnell
         
William McDonnell
        Title: Senior Vice President        



 
Acknowledged and agreed to by:
 

           
Cincinnati Financial Corporation
 
CFC Investment Company
                          By:
/s/ Michael J. Sewell
  By:
/s/ Michael J. Sewell
   
Michael J. Sewell, CPA
   
Michael J. Sewell, CPA
  Title:
Chief Financial Officer, Senior Vice President, and Treasurer
  Title:
Chief Financial Officer and Senior Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 